People v Moore (2014 NY Slip Op 08258)





People v Moore


2014 NY Slip Op 08258


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Friedman, J.P., Renwick, Moskowitz, Richter, Manzanet-Daniels, JJ.


13617 5897/11

[*1] The People of the State of New York, Respondent, —
vAlonzo Moore, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Jill Konviser, J.), rendered on or about March 25, 2013,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 25, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.